Citation Nr: 1534973	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-40 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement for service connection for a left ankle disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the proceeding is of record.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System


FINDINGS OF FACT

1.  A February 2005 RO decision denied service connection for a left ankle sprain; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the appeal period includes evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a left ankle disability.

3.  A left ankle disability is etiologically related to the Veteran's active service.






CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for a left ankle disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for left ankle disability.  Therefore, no further development is required before the Board decides the appeal.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background and Analysis

In a February 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left ankle sprain based on a lack of evidence indicating that any current left ankle disability was incurred in service.  A statement of the case was issued in November 2005, but the Veteran did not perfect the appeal or submit any additional pertinent evidence within the appeal period.  The evidence of record at the time of the February 2005 rating decision included the Veteran's service treatment records, private hospital records dated from September 1986 to November 2003, and VA Medical Center treatment records dated from September 1999 to May 2003. 

In July 2008, the Veteran filed a request to reopen the claim for entitlement to service connection for a left ankle disability.

The Veteran's service treatment records (STRs) report the Veteran injured his left ankle from a slip and fall in May 1982 in Augsburg, Germany.  He was diagnosed with a sprained left ankle and treated with a short walking cast.  A July 1986 report of medical history reports a right leg fracture in Augsburg in 1982.

A May 2001 private hospital record indicates that the Veteran injured his left ankle in a motor vehicle accident that caused acute avulsion fractures and notes that a deformity of the distal tibia probably represented an old fracture with degenerative joint disease and bony sclerosis.  September 2001 private hospital records note old fracture fragments in the injured left ankle with soft tissue swelling and no new acute fracture.  According to a January 2002 private hospital record, the Veteran reported that he twisted his left ankle on a ladder at work that day.  An X-ray study showed advanced degenerative arthritic changes of the tibiotalar joint with no acute pathology.  The impression was sprained left ankle.

An October 2004 VA treatment record notes the Veteran had a limping gait due to chronic ligament problems in the left ankle and a history of fracture of the left ankle in 1982 with chronic pain and past X-ray reports indicating nonunion of a fracture and a torn ligament.

In May 2008 private treatment records, Dr. C.W. stated he believed the Veteran had arthritis in a fractured left ankle.  In July 2008, Dr. C.W. reported that the Veteran fractured his ankle in military service and assessed severe arthropathy secondary to fracture.  An April 2009 treatment note indicates the Veteran underwent ankle fusion surgery in September 2008, with worsening symptoms.  The assessment was localized osteoarthritis.

In a February 2009 statement, the Veteran reported that he had no left ankle problems prior to an injury in Germany, that his left ankle became painful around 1995, and a doctor told him the pain was related to an old injury.

In a June 2009 VA examination, the Veteran reported persistent intermittent left ankle pain and stiffness in service and ever since.  The examiner noted the Veteran had symptoms of pain and stiffness, with pain on motion and repetition and opined that it was less likely as not that the Veteran's current left ankle disorder was related to the left ankle sprain in service.  The examiner explained that the Veteran had a single episode of a left ankle sprain with no recurrent episodes of left ankle issues in service, there was an 18 to 20 year gap between separation from service and treatment for an unrelated musculoskeletal injury, and no evidence of any active chronic or acute symptoms or that the left ankle condition was related to his in-service injury.  

In October 2009, Dr. A.D. stated that the Veteran told him he had ankle pain dating back to an old military injury, was found to have significant ankle arthritis that was likely posttraumatic, and that the Veteran denied any history of significant ankle injury besides the injury in service.  

A March 2010 VA treatment record indicates the Veteran's ankle did not heal appropriately after he injured it in service.

In a May 2015 Board hearing, the Veteran testified that he injured his left ankle in service during training, the ankle was casted and he was assigned desk duty for about two months.  He indicated that left ankle pain began about 20 years ago and that he was told that the ankle bone never healed completely.

In June 2015, the Veteran's private physician, Dr. A.D., opined that the Veteran's left ankle arthritis was an aggravation of a condition that occurred in service and that it was at least as likely as not that the Veteran developed significant arthritis after an in-service ankle injury, noting that he did not develop arthritis in the uninjured right ankle.

The Board finds the June 2015 opinion by Dr. A.D. to be new and material, as the record relates to a previously unestablished element of entitlement to service connection for a left ankle disability.  Specifically, the opinion supports a nexus between the Veteran's in-service injury and his current left ankle disability.  Accordingly, reopening of the claim is in order.

Additionally, the Board concludes that the Veteran's left ankle disability is related to his active service.    

VA and private treatment records confirm that the Veteran has a left ankle disability.  Further, the Board has found the Veteran's statements concerning the in-service injury and his history of left ankle symptoms to be competent and credible.  Moreover, the Board finds Dr. A.D.'s statement relating the Veteran's left ankle disability to in-service injury places the evidence in favor of the claim at least in equipoise with that against the claim.  

The Board acknowledges that the June 2009 VA examination report is against the Veteran's claim.  However, the Board finds the VA examination report of little probative value since the examiner did not account for all evidence of record, to include the Veteran's account of left ankle pain that predated the 2002 work-related left ankle injury and May 2001 medical evidence indicating that the Veteran had an old fracture and existing degenerative joint disease of the left ankle.   

In light of the foregoing and with resolution of the benefit of the doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left ankle disability are met.  


ORDER

As new and material evidence has been received, reopening of the claim for service connection for a left ankle disability is granted.

Service connection for a left ankle disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


